     




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:01-cr-373-GMN-BNW

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment and
5          v.                                          Quash the Arrest Warrant

6    LINDA REECE,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Linda Reece.

11                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed, it is hereby ordered that the arrest warrant issued October

17   17, 2001, is quashed.

18                       31
            DATED this _______ day of January, 2020.

19

20

21                                       Gloria M. Navarro, District Judge
                                         United States District Court
22

23

24

                                                   1
